Case: 17-1510    Document: 00713387220                  Filed: 03/20/2019         Pages: 13




                                        In the

                United States Court of Appeals
                          For the Seventh Circuit
                              ____________________
         No. 17-1510
         MAURICE LEWIS,
                                                           Plaintiff-Appellant,

                                          v.

         CITY OF CHICAGO, et al.,
                                                        Defendants-Appellees.
                              ____________________

                  Appeal from the United States District Court for the
                    Northern District of Illinois, Eastern Division.
                      No. 16-CV-7592 — Amy J. St. Eve, Judge.
                              ____________________

            ARGUED FEBRUARY 6, 2018 — DECIDED JANUARY 23, 2019
                         ____________________


            Before RIPPLE, SYKES, and BARRETT, Circuit Judges.
             SYKES, Circuit Judge. Maurice Lewis spent more than two
         years in pretrial detention in the Cook County Jail based on
         police reports falsely implicating him for unlawfully pos-
         sessing a firearm. After the charges against him were
         dropped, Lewis sued the City of Chicago and six police
         officers under 42 U.S.C. § 1983 seeking damages for violation
Case: 17-1510     Document: 00713387220                  Filed: 03/20/2019           Pages: 13




         2                                                         No. 17-1510

         of his rights under the Fourth Amendment and the Due
         Process Clause of the Fourteenth Amendment.
             The district court dismissed the suit, ruling that both
         claims were time-barred. Lewis appealed. Twelve days later
         the Supreme Court decided Manuel v. City of Joliet
         (“Manuel I”), 137 S. Ct. 911, 920 (2017), clarifying that deten-
         tion without probable cause violates the Fourth Amendment
         “when it precedes, but also when it follows, the start of legal
         process in a criminal case.” Id. at 918. The Court declined to
         decide when such claims accrue, instead remanding the case
         to this court to resolve that issue. Id. at 922. In September the
         Manuel panel held that a Fourth Amendment claim for
         wrongful pretrial detention accrues on the date the detention
         ends. Manuel v. City of Joliet (“Manuel II”), 903 F.3d 667, 670
         (7th Cir. 2018).
            The combined effect of Manuel I and II saves part of
         Lewis’s case. Consistent with Manuel I, Lewis pleaded a
         viable Fourth Amendment claim for unlawful pretrial
         detention. And Manuel II confirms that the claim is timely
         because Lewis filed it within two years of his release from
         detention.
             The due-process claim is another matter. Manuel I makes
         clear that the Fourth Amendment, not the Due Process
         Clause, governs a claim for wrongful pretrial detention. To
         the extent Hurt v. Wise, 880 F.3d 831, 843–44 (7th Cir. 2018),
         holds otherwise, it is incompatible with Manuel I and II and
         is overruled. 1 We therefore reverse the dismissal of the



         1 Because this opinion resolves a conflict in our circuit caselaw, it was
         circulated to all judges in active service. See 7TH CIR. R. 40(e). None
Case: 17-1510     Document: 00713387220                 Filed: 03/20/2019           Pages: 13




         No. 17-1510                                                           3

         Fourth Amendment claim and affirm the dismissal of the
         due-process claim, though on different grounds.
                                    I. Background
             On September 12, 2013, Chicago police officers searched
         an apartment on West Walton Street where they encoun-
         tered Lewis and two others. During the search, the officers
         discovered a handgun. Lewis alleges that the officers had no
         basis to believe the gun was his. He claims that he didn’t live
         at the apartment and never told the officers otherwise. He
         further alleges that the officers never found anything in the
         apartment indicating that he lived there.
             The officers arrested Lewis for illegally possessing the
         firearm. Lewis claims that the officers prepared police
         reports falsely stating that he “had admitted to residing in
         the Walton Street Apartment” and that the officers “had
         found and seized evidence establishing that [Lewis] resided
         in the Walton Street Apartment.”
             The day after Lewis’s arrest, a state-court judge held a
         probable-cause hearing and found cause to believe that
         Lewis illegally possessed the weapon, 720 ILL. COMP. STAT.
         5/24-1.1(a), and violated Illinois’s armed habitual criminal
         statute, id. § 5/24-1.7(a). The judge ordered Lewis held for
         trial. Two weeks later a prosecutor amended the charges,
         and a different judge held a probable-cause hearing on the
         new charges. Officer Abraham Mora testified that the search
         of the apartment uncovered a handgun and two documents
         addressed to Lewis at the Walton Street address. The judge


         favored a hearing en banc. Circuit Judge Amy J. St. Eve did not partici-
         pate.
Case: 17-1510   Document: 00713387220             Filed: 03/20/2019        Pages: 13




         4                                                 No. 17-1510

         found probable cause to detain Lewis for trial. He sat in the
         Cook County Jail for two years until the charges were
         dropped on September 29, 2015.
            On July 26, 2016, Lewis sued the City and six officers un-
         der § 1983 alleging that he was held in jail pending trial
         based on falsified evidence, violating his rights under the
         Fourth Amendment and the Fourteenth Amendment’s Due
         Process Clause. He also raised a claim under Illinois law for
         malicious prosecution.
             The defendants moved to dismiss the complaint under
         Rule 12(b)(6) of the Federal Rules of Civil Procedure. The
         judge granted the motion, dismissing the constitutional
         claims with prejudice after finding them time-barred under
         the two-year statute of limitations applicable to § 1983 claims
         in Illinois. The judge then relinquished supplemental juris-
         diction over the state-law claim, dismissing it without
         prejudice.
                                 II. Discussion
             We review a Rule 12(b)(6) dismissal de novo. Jakupovic v.
         Curran, 850 F.3d 898, 901 (7th Cir. 2017). To survive a motion
         to dismiss, a complaint must contain “factual content that
         allows the court to draw the reasonable inference that the
         defendant is liable for the misconduct alleged.” Ashcroft v.
         Iqbal, 556 U.S. 662, 678 (2009).
         A. Fourth Amendment Claim
             Lewis maintains that he pleaded a viable Fourth
         Amendment claim for unlawful pretrial detention based on
         falsified evidence. He also argues that the claim is timely.
         Under Manuel I and II, he is correct on both points.
Case: 17-1510   Document: 00713387220             Filed: 03/20/2019        Pages: 13




         No. 17-1510                                                  5

             The Fourth Amendment protects “[t]he right of the peo-
         ple to be secure in their persons … against unreasonable …
         seizures.” U.S. CONST. amend. IV. A person is “seized”
         whenever an official “restrains his freedom of movement”
         such that he is “not free to leave.” Brendlin v. California,
         551 U.S. 249, 254–55 (2007). “[T]he general rule [is] that
         Fourth Amendment seizures are ‘reasonable’ only if based
         on probable cause to believe that the individual has commit-
         ted a crime.” Bailey v. United States, 568 U.S. 186, 192 (2013)
         (internal quotation marks omitted).
             Lewis alleges that he was detained—that is to say,
         “seized”—in the Cook County Jail for two years based on
         falsified police reports and that this injury is actionable
         under § 1983 as a violation of his Fourth Amendment right
         to be free from unreasonable seizure. Our circuit caselaw
         once foreclosed this theory. See, e.g., Newsome v. McCabe,
         256 F.3d 747, 750 (7th Cir. 2001). Prior to Manuel I, our cases
         held that “once detention by reason of arrest turns into
         detention by way of arraignment—once police action gives
         way to legal process—the Fourth Amendment falls out of
         the picture and the detainee’s claim that the detention is
         improper becomes a claim of malicious prosecution violative
         of due process.” Llovet v. City of Chicago, 761 F.3d 759, 763
         (7th Cir. 2014).
            The Supreme Court superseded this circuit precedent in
         Manuel I. Elijah Manuel was arrested for possession of
         unlawful drugs. After a probable-cause hearing based on
         evidence allegedly fabricated by the police, a local judge
         found probable cause and sent Manuel to the county jail to
         await trial. There he sat for 48 days until the prosecutor
         dismissed the charge. Manuel I, 137 S. Ct. at 915–16. He
Case: 17-1510    Document: 00713387220              Filed: 03/20/2019        Pages: 13




         6                                                   No. 17-1510

         sought damages under § 1983 alleging that his pretrial
         detention violated the Fourth Amendment. The district court
         dismissed the claim based on binding circuit precedent and
         we affirmed. Id. at 916. The Supreme Court reversed, hold-
         ing that Manuel stated a Fourth Amendment claim when he
         sought relief “not merely for his (pre-legal-process) arrest,
         but also for his (post-legal process) pretrial detention.” Id. at
         919.
            The Court jettisoned the malicious-prosecution analogy
         and the due-process source of the right, instead grounding
         the claim in long-established Fourth Amendment doctrine:
                The Fourth Amendment prohibits government
                officials from detaining a person in the absence
                of probable cause. That can happen when the
                police hold someone without any reason before
                the formal onset of a criminal proceeding. But
                it can also occur when legal process itself goes
                wrong—when, for example, a judge’s
                probable-cause determination is predicated
                solely on a police officer’s false statements.
                Then, too, a person is confined without consti-
                tutionally adequate justification. Legal process
                has gone forward, but it has done nothing to
                satisfy the Fourth Amendment’s probable-
                cause requirement. And for that reason, it can-
                not extinguish the detainee’s Fourth Amend-
                ment claim—or somehow, as the Seventh
                Circuit has held, convert that claim into one
                founded on the Due Process Clause.
         Id. at 918–19 (citations omitted).
Case: 17-1510    Document: 00713387220             Filed: 03/20/2019        Pages: 13




         No. 17-1510                                                   7

             Manuel I thus clarified that the constitutional injury aris-
         ing from a wrongful pretrial detention rests on the funda-
         mental Fourth Amendment principle that a pretrial
         detention is a “seizure”—both before formal legal process
         and after—and is justified only on probable cause. Id. at 918.
         Manuel alleged that his detention was not supported by
         probable cause because the judge’s order holding him for
         trial was based only on “police fabrications.” Id. at 919. If
         that proved to be true, his detention was unreasonable in
         violation of the Fourth Amendment. Id.
             Put another way, the initiation of formal legal process
         “did not expunge Manuel’s Fourth Amendment claim
         because the process he received failed to establish what that
         Amendment makes essential for pretrial detention—
         probable cause to believe he committed a crime.” Id. at 919–
         20. As we explained in our decision on remand in Manuel II,
         a Fourth Amendment claim for wrongful pretrial detention
         is concerned with “the detention rather than the existence of
         criminal charges.” 903 F.3d at 670.
             Lewis’s allegations are materially indistinguishable from
         Manuel’s. He has therefore pleaded a plausible Fourth
         Amendment claim. The officers respond with an assertion of
         qualified immunity. “Qualified immunity attaches when an
         official’s conduct does not violate clearly established statuto-
         ry or constitutional rights of which a reasonable person
         would have known.” Kisela v. Hughes, 138 S. Ct. 1148, 1151
         (2018) (per curiam) (quoting White v. Pauly, 137 S. Ct. 548,
         551 (2017) (per curiam)). Qualified immunity requires a two-
         part inquiry: we must determine (1) whether facts alleged or
         shown by a plaintiff make out a violation of a constitutional
         right, and (2) if so, whether that right was clearly established
Case: 17-1510    Document: 00713387220             Filed: 03/20/2019        Pages: 13




         8                                                  No. 17-1510

         at the time of the defendant’s alleged misconduct. Pearson v.
         Callahan, 555 U.S. 223, 232 (2009).
            It has been clear since at least Franks v. Delaware, 438 U.S.
         154 (1978), that falsifying the factual basis for a judicial
         probable-cause determination violates the Fourth Amend-
         ment. A judicial determination of probable cause is normally
         entitled to a presumption of validity, but
                this presumption is premised on an “assump-
                tion … that there will be a truthful showing” of
                probable cause. [Franks, 438 U.S.] at 164–65, 98
                S. Ct. 2674 (emphasis in original). Accordingly,
                the presumption may give way on a showing
                that the officer who sought the warrant “know-
                ingly or intentionally or with a reckless disre-
                gard for the truth, made false statements to the
                judicial officer, and that the false statements
                were necessary to the judicial officer’s deter-
                mination that probable cause existed for the ar-
                rest.” Beauchamp v. City of Noblesville, Ind.,
                320 F.3d 733, 742–43 (7th Cir. 2003) (citing
                Franks, 438 U.S. at 155–56, 98 S. Ct. 2674).
         Whitlock v. Brown, 596 F.3d 406, 410 (7th Cir. 2010) (omission
         in original) (alterations omitted).
             Lewis alleges that the officers falsely asserted, both in
         their police reports and in testimony at the probable-cause
         hearing, that he admitted residing at the apartment where
         the gun was found and that they found evidence showing
         that he lived there. Accepting these allegations as true, as we
         must at this stage, no reasonable officer could have thought
         this conduct was constitutionally permissible. It makes no
Case: 17-1510    Document: 00713387220                 Filed: 03/20/2019          Pages: 13




         No. 17-1510                                                         9

         difference that our circuit caselaw situated the constitutional
         violation in the Due Process Clause rather than the Fourth
         Amendment.
            The question remains whether the claim is timely. A
         § 1983 claim borrows the statute of limitations for analogous
         personal-injury claims in the forum state; in Illinois that
         period is two years. 735 ILL. COMP. STAT. 5/13-202; Wallace v.
         Kato, 549 U.S. 384, 388–89 (2007). But federal law determines
         when the claim accrues. Wallace, 549 U.S. at 388–89.
             Manuel II addressed the accrual question the Supreme
         Court remanded in Manuel I, holding that a Fourth Amend-
         ment claim for wrongful pretrial detention accrues when the
         detention ceases. 903 F.3d at 669. Two considerations sup-
         ported this conclusion. First, because the constitutional
         violation is “ongoing” rather than “discrete,” the claim
         accrues when the ongoing violation ends. Id. Second, “a
         claim cannot accrue until the would-be plaintiff is entitled to
         sue, yet the existence of detention forbids a suit for damages
         contesting that detention’s validity.” Id. at 670 (citing Preiser
         v. Rodriguez, 411 U.S. 475 (1973), and Heck v. Humphrey,
         512 U.S. 477 (1994)).
             Under Manuel II, Lewis’s Fourth Amendment claim is
         timely. Lewis remained in jail until the charges against him
         were dropped on September 29, 2015. He filed this § 1983
         suit less than a year later on July 26, 2016, well within the
         two-year statute of limitations. 2 He is entitled to move
         forward on his Fourth Amendment claim.

         2 We note that the Supreme Court has granted certiorari to resolve a
         circuit split on the claim-accrual question reserved in Manuel I. See
         McDonough v. Smith, No. 18-485, 2019 WL 166879 (Mem.) (Jan. 11, 2019).
Case: 17-1510    Document: 00713387220             Filed: 03/20/2019        Pages: 13




         10                                                 No. 17-1510

         B. Due-Process Claim
            Lewis argues that this same misconduct by law enforce-
         ment—falsifying the police reports that led to his pretrial
         detention—also violated his right to due process, giving rise
         to an additional constitutional claim under § 1983. Manuel I
         holds otherwise, as does our decision on remand in
         Manuel II.
             To reiterate, Manuel I explained that “[i]f the complaint is
         that a form of legal process resulted in pretrial detention
         unsupported by probable cause, then the right allegedly
         infringed lies in the Fourth Amendment.” 137 S. Ct. at 919.
         As we’ve noted above, Manuel I clarified that the initiation of
         formal legal process “cannot extinguish the detainee’s
         Fourth Amendment claim—or somehow, as the Seventh Circuit
         has held, convert that claim into one founded on the Due Process
         Clause.” Id. at 918–19 (emphasis added). It’s now clear that a
         § 1983 claim for unlawful pretrial detention rests exclusively
         on the Fourth Amendment.
             Lewis relies on Hurt v. Wise as support for his position
         that pretrial detention based on fabricated evidence violates
         rights secured by two constitutional provisions—the Fourth
         Amendment and the Due Process Clause of the Fourteenth—
         and is actionable under § 1983 as two separate constitutional
         claims. Hurt conflicts with Manuel I and II, so we take this
         opportunity to clear up the conflict.
            In Hurt the police arrested three siblings for their sus-
         pected roles in the death of their uncle. “But one by one,
         each was absolved”: one sibling was never criminally
         charged, the next saw the charges against her dropped after
         four months in jail, and the third was acquitted at trial after
Case: 17-1510    Document: 00713387220              Filed: 03/20/2019         Pages: 13




         No. 17-1510                                                    11

         eight months in jail. Hurt, 880 F.3d at 835. The three siblings
         sued the officers accusing them of fabricating evidence—
         including confessions—and seeking relief under § 1983 and
         Illinois law. Id. The officers moved for summary judgment
         based on qualified immunity. The district court denied the
         motion, id. at 839, and we mostly affirmed.
             As relevant here, Hurt first rejected the officers’ qualified-
         immunity defense on the Fourth Amendment claim, con-
         cluding that in light of the evidence in the summary-
         judgment record, a reasonable trier of fact could find that the
         plaintiffs “were arrested without even arguable probable
         cause[] and thus in violation of the Fourth Amendment.” Id.
         at 843 (citing Manuel I, 137 S. Ct. at 918–19).
             Two of the Hurt plaintiffs—the two that were held in jail
         pending trial—argued that the same police misconduct
         supported an additional claim for violation of their right to
         due process, relying on the malicious-prosecution/due-
         process theory embedded in our circuit caselaw. See, e.g.,
         Julian v. Hanna, 732 F.3d 842 (7th Cir. 2013); Newsome,
         256 F.3d 747. Hurt determined that Manuel I had not dis-
         turbed the general rule of the Newsome line of cases: while
         there is “no free-standing constitutional tort of malicious
         prosecution,” other constitutional rights protect people
         against “abusive arrests [and] fabrication of evidence.”
         880 F.3d at 843. What mattered was that the plaintiffs had
         “identified the constitutional right at issue”—the Due
         Process Clause, which “forbids the [S]tate from depriving a
         person of liberty (including by pre-trial detention) based on
         manufactured evidence.” Id.
            But in Manuel II—decided nine months after Hurt—we
         explained that all § 1983 claims for wrongful pretrial deten-
Case: 17-1510    Document: 00713387220             Filed: 03/20/2019        Pages: 13




         12                                                 No. 17-1510

         tion—whether based on fabricated evidence or some other
         defect—sound in the Fourth Amendment. Like the plaintiffs
         in Hurt, Manuel relied on the tort of malicious prosecution
         as an analogy. 903 F.3d at 669. We explained that while this
         “might have seemed sensible before the Supreme Court
         spoke,” after Manuel I it is the “wrong characterization”;
         indeed, “the Justices deprecated the analogy to malicious
         prosecution.” Id. at 669–70 (citing Manuel I, 137 S. Ct. at 917–
         20). Instead, the constitutional right in question is the “right
         not to be held in custody without probable cause,” the
         violation of which gives rise to a “plain-vanilla Fourth
         Amendment” claim under § 1983 because the essential
         constitutional wrong is the “absence of probable cause that
         would justify the detention.” Id. at 670 (citing Manuel I,
         137 S. Ct. at 917–20). In other words, the Fourth Amend-
         ment, not the Due Process Clause, is the source of the right
         in a § 1983 claim for unlawful pretrial detention, whether
         before or after the initiation of formal legal process.
             We overrule precedent only in limited circumstances; a
         clear intracircuit conflict is one of them. Glaser v. Wound Care
         Consultants, Inc., 570 F.3d 907, 915–16 (7th Cir. 2009).
         Manuel II and Hurt cannot be reconciled. Indeed, Hurt is
         hard to square with Manuel I. The Supreme Court held that
         the initiation of formal legal process following an arrest does
         not convert a Fourth Amendment unreasonable-seizure
         claim “into one founded on the Due Process Clause.”
         137 S. Ct. at 919. The injury of wrongful pretrial detention
         may be remedied under § 1983 as a violation of the Fourth
         Amendment, not the Due Process Clause. To the extent Hurt
         holds otherwise, it is overruled.
Case: 17-1510    Document: 00713387220              Filed: 03/20/2019         Pages: 13




         No. 17-1510                                                    13

             We close by noting the important point that a claim for
         wrongful pretrial detention based on fabricated evidence is
         distinct from a claim for wrongful conviction based on fabri-
         cated evidence: “[C]onvictions premised on deliberately
         fabricated evidence will always violate the defendant’s right
         to due process.” Avery v. City of Milwaukee, 847 F.3d 433, 439
         (7th Cir. 2017) (emphasis added); see also Mooney v. Holohan,
         294 U.S. 103, 112 (1935) (explaining that the use of perjured
         testimony “to procure the conviction and imprisonment of a
         defendant is as inconsistent with the rudimentary demands
         of justice as is the obtaining of a like result by intimidation”);
         Whitlock v. Brueggemann, 682 F.3d 567, 580 (7th Cir. 2012).
         Moreover, misconduct of this type that results in a convic-
         tion might also violate the accused’s right to due process
         under the rubric of Brady v. Maryland, 373 U.S. 83 (1963), and
         Kyles v. Whitley, 514 U.S. 419 (1995), if government officials
         suppressed evidence of the fabrication. Avery, 847 F.3d at
         443–44. We reiterate that we deal here only with a claim of
         wrongful pretrial detention, not a claim of wrongful convic-
         tion.
                                  *      *      *
            Applying Manuel I and II, we hold that Lewis timely filed
         a viable Fourth Amendment claim for wrongful pretrial
         detention. We therefore reverse the dismissal of that claim
         and remand for further proceedings. Under Manuel I and II,
         the Due Process Clause does not apply, so the judgment is
         otherwise affirmed.
                AFFIRMED in part and REVERSED AND REMANDED in part.
